Title: To Thomas Jefferson from John Carey, 1 September 1796
From: Carey, John
To: Jefferson, Thomas


                    
                        Sir
                        September 1, 1796.
Falcon Court, Fleet Street, London.
                    
                    It may appear presumptuous in me to address you, since I have not been honored with any reply to a letter which I took the liberty of writing to you about April, 1795. However, as that letter did not absolutely require an answer, and as, possibly, you may have sent an answer which miscarried, possibly, on the other hand, my letter may have never reached you, I venture to trouble you with a few lines on a subject, which, in my feeble judgment at least, appears entitled to some consideration.  Not long since, I happened, in a coffee-house, to fall into conversation with a sensible, well-informed gentleman, an American, I believe, but, at least, well acquainted with American affairs, and with the characters of those who conduct them. Speaking of Genl. Washington, this gentleman mentioned his “Official Letters,” and, without knowing my connexion with them, strongly condemned the editor for having “suppressed a number of the most interesting passages, and presented the public with little better than the chaff.” These, as nearly as I can recollect, were his words: and this he delivered, not as his own private  opinion only, but as that of the most competent judges in America, mentioning, at the same time, some very respectable names, as coinciding with him in sentiment. I felt too deeply interested in the affair, to suffer it to pass over thus in general terms; and accordingly I endeavoured to bring him to particulars; when, to my very great surprise, he accurately repeated the substance of some very material passages which I had omitted, and pointed out, in one instance, the omission of an entire letter. I regret exceedingly that my astonishment at this extraordinary adventure deprived me of that presence of mind which might have enabled me to make some effort to discover who the gentleman was, in order the better to appreciate his opinion, and ascertain what degree of credit was due to his assertion respecting the opinions of those whose names he had quoted. But, in truth, I have ever entertained an extreme aversion to catechising strangers; and, since the casual rencontre abovementioned, I have never been able to meet with the gentleman again.  The purport, therefore, of the present letter is, to request, if it be not too high a degree of presumption to hope for such condescension on your part, that you, Sir, would be kind enough to honor me with your opinion on the subject, in order that I may not err on either side, through want or through excess of caution, in case I publish the continuation; which I wish to do as soon as I can render it convenient. Mr. Randolph, indeed, in a letter of June 23, 1795, was pleased to express himself as follows—(for I apprehend no impropriety in quoting his words, as the letter appears to be in Mr. Taylor’s handwriting, and wears not the slightest feature of confidential secrecy)—“My opinion upon the original propriety of the publication remains as it always was, in relation to the then circumstances. I acknowledge, however, that you have rendered that publication but little if at all exceptionable in my eye. The papers which are hereafter to appear, and the matter which you have retained to yourself, are not here spoken of.” This declaration, however, (as he did not then know what I had omitted) only assures me that there appeared no impropriety in what I had published, leaving me still uncertain whether the omissions were in every case proper and justifiable. But as I sent him, in November last, (in my answer to the above) a very minute list of the passages and letters omitted, with accurate references to the volume and page of the record where each might be found, it would at present be no difficult matter to determine whether I have in every instance acted properly. A hint on the subject from you, Sir, on whose judgment I place the most implicit reliance, would serve me as a guide in publishing the sequel, if I do but live to publish it. The delay, indeed, I poignantly regret, especially when I consider that we shall be inundated by such a deluge of French productions  when once this disastrous war is brought to a period, as will swallow up all the curiosity and attention of European readers, and leave them nearly as indifferent to the events of the American contest, as to the transactions of the Antediluvians or Pre-adamites; a circumstance, which must of course operate as a material drawback on any advantages that I might hope to derive from the publication, which, by the way, has not yet reimbursed my original expenditure; though I attribute this rather to the delays of payment on the part of the booksellers, than to an actual want of sale.
                    To conclude, Sir, whether you condescend, or not, to honor me with your opinion and instructions on this subject, I hope and entreat that you will at least excuse my boldness in thus addressing you, and believe me to be (with very sincere respect, as well for your distinguished talents, as for your disinterested patriotism, and your well-known attachment to the cause of liberty, of all which, I hope your grateful country will not fail to shew a due sense on a proper occasion) Sir, Your much obliged, and most obedient humble servant,
                    
                        John Carey
                    
                    
                        P:S: I hope, Sir, you have safely received a set of the “Official Letters,” which I desired Mr. Rice (bookseller, philadelphia) to send to you immediately on receipt of the books. As I have not heard from him since their arrival in Philadelphia, I am of course, uncertain whether the intended set ever reached your hands.
                    
                